Citation Nr: 9924209	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for history of 
recurrent ganglion cyst of the left wrist.

3.  Entitlement to service connection for shortness of 
breath.

4.  Evaluation of dysthymic disorder with depression 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 to January 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board notes that the veteran's VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, dated in January 1995, lists two 
organizations as the veteran's representative: The American 
Legion and State of Alabama Department of Veterans Affairs.  
In a July 1999 memo, The American Legion requested that this 
case be remanded to the RO for clarification of the 
representative pursuant to 38 C.F.R. § 14.631.  The Board 
agrees.  Accordingly, this case is REMANDED to the RO for the 
following:

The RO should contact the veteran and 
request clarification as to his 
representative.  A new VA Form 21-22 
indicating one representative should be 
submitted and associated with the claims 
folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


